Citation Nr: 1712254	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus and bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include unspecified bipolar and related disorder, unspecified attention-deficit/hyperactivity disorder, mild cannabis use disorder, schizophrenia, major depressive disorder, to include as secondary to service-connected tinnitus and bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Ryan Foley


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Air Force from July 1968 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that denied service connection for an unspecified bipolar and related disorder with unspecified attention deficit/hyperactivity and mild cannabis use disorder, and major depressive disorder, and a June 2015 rating decision issued by the RO in St. Petersburg, Florida that denied service connection for Meniere's disease.

The Board notes that in an October 2014 submission, the Veteran, through his attorney, expressed disagreement with the August 2014 rating decision.  Although the June 2015 rating decision construed the October 2014 submission as a claim to reopen, as the Veteran had expressed disagreement with the August 2014 rating decision, the Board finds that the August 2014 rating decision did not become final and remains on appeal.  38 C.F.R. § 20.302 (2016).  Therefore, the Board will consider the claim on a de novo basis.   

The United States Court of Appeals for Veterans Claims has held that when a claimant submits a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, in light of the record in the instant case, the Board has considered the Veteran's claim for all possible acquired psychiatric disorders.

The Board remanded the case for further development in March 2016.  The case has since been returned to the Board for appellate review.

The Veteran requested a hearing before the Board, which was scheduled in February 2017.  However, the Veteran did report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  In fact, in a February 2017 letter, the Veteran's attorney stated that the Veteran would be unable to attend the Board hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current Meniere's disease is at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for Meniere's disease has been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

With regard to the evidentiary record, the Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In its determinations, the Board must fully consider the lay assertions of record.  Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

Here, the Veteran contends that his Meniere's disease is related to his in-service noise exposure.  See October 2014 VA Form 646.  Specifically, the Veteran, through his attorney, indicated that the Veteran experienced acoustic trauma in the Air Force as a result of his occupation.  See October 2015 correspondence.  

The Board notes that the Veteran's DD Form 214 reflects that the Veteran was an apprentice aircraft environmental systems repairman.  VA has previously conceded that this military occupational specialty is consistent with acoustic trauma.  See September 2011 Rating Decision.  Thus, the Board finds that the Veteran has competently and credibly reported in-service noise exposure.

In June 2015, the Veteran provided a private medical opinion regarding his Meniere's disease.  Dr. A.T. (initials used to protect privacy) opined that the Veteran's Meniere's disease was at least as likely as not caused by the acoustic trauma he suffered while in service.  In so finding, Dr. A.T. noted the Veteran's symptom of a severe buzzing sound in his ear that can make him feel as though he is losing his balance.  She noted that, the Veteran feels as if the room is spinning, and that he can tell that the "fluid in his ear is off."  She noted that the Veteran would hold his nose and blow to alleviate the perceived pressure change in his ear.  She also noted that the Veteran must lay down in the dark to mitigate his symptoms.  Dr. A.T. also personally observed the Veteran suffer from this symptomatology.  

Dr. A.T. noted that she examined the Veteran, conducted research, reviewed the Veteran's service medical records and service treatment records, and ultimately diagnosed the Veteran with Meniere's disease.  In this regard, Dr. A.T. stated that it is widely believed among researchers that Meniere's disease is the result of an abnormal volume or composition of fluid in the inner ear.  She stated that the Veteran's description of the pressure change that occurs in his ears and the resulting effects suggests that his disability stems from an imbalance or excess of fluid within his ears.  She further stated that, the imbalance or excess fluid is often the result of acoustic trauma.

The Board finds the June 2015 private opinion to be of significant probative value given the examiners review of the Veteran's claims file and reported history, as well as her own examination.  She also relied on her own medical expertise, medical research, and her training in opining that the Veteran's Meniere's disease is related to his service.  

The Veteran was also afforded a VA examination in June 2015.  The VA examiner opined that the Veteran did not have, nor had he ever been diagnosed with, an ear or peripheral vestibular condition.  However, the examiner indicated that the Veteran has never had a "work up" for dizziness, vertigo, or Meniere's disease.  Thus, the basis for the examiner's opinion is unclear.  Additionally, the examiner noted that the Veteran's private physician had diagnosed Meniere's disease.  Finally, although the examiner opined that hearing loss and tinnitus do not cause Meniere's disease, the examiner did not address the Veteran's contention that his Meniere's disease is due to acoustic trauma.  Hence, the Board finds that the June 2015 examiner's opinion did not provide sufficient rational.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (holding that a medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation").  Given the above, the Board affords the June 2015 VA examination limited probative value.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim insofar as the June 2015 VA examiner stated that the Veteran does not have Meniere's disease, for the reasons discussed above, the Board finds that evidence is of limited probative value.  Upon weighing the evidence of record, including the Veteran's competent and credible statements regarding his noise exposure, and the June 2015 private medical opinion, which is afforded significant probative value.  The Board finds that the evidence is at least in equipoise as to whether the Veteran has Meniere's disease that is at least as likely as not related to an in-service event or injury.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for Meniere's disease is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for Meniere's disease is granted.

REMAND


Unfortunately, a remand is required in this case for the additional issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In connection with his claim, the Veteran was afforded an August 2014 VA examination.  However, the Board finds that the August 2014 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  

In that regard, the August 2014 examiner diagnosed the Veteran with unspecified bipolar and related disorder, unspecified attention-deficit/hyperactivity disorder, and cannabis use disorder.  The examiner ultimately opined that the acquired psychiatric disorders were less likely than not proximately due to or the result of the Veteran's service-connected tinnitus.  In so finding, the examiner noted the Veteran's report that tinnitus can impact his sleep and can be frustrating.  However, the examiner stated that she was not familiar with any research showing a relationship between tinnitus and bipolar disorder.  Furthermore, the examiner stated that, given the Veteran's reported difficulty in school prior to joining the military, his bipolar disorder was more likely a preexisting condition that gradually worsened over time.  Additionally, the examiner noted that the Veteran had an extensive and chronic substance abuse history, convoluting the clinical picture. 

The Board finds that the August 2014 opinion is deficient in several respects.  First, the examiner's opinion was limited to causation and did not address the issue of aggravation with regard to secondary service-connection.  Second, it does not appear that the examiner addressed the Veteran's contention that the medications he used for tinnitus had an effect on him psychologically.  See August 2013 correspondence.  Third, the examiner did not opine as to whether the Veteran's acquired psychiatric disabilities were directly related to service.    

Fourth, the Board notes that no psychiatric disability was noted on the Veteran's entrance examination.  See March 1968 service treatment records.  Every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board finds that additional development is warranted with respect to this issue.  

Finally, the Board notes that, since the August 2014 examination, the Veteran has asserted, through his attorney, that his acquired psychiatric disabilities may be related to his service-connected bilateral hearing loss.  See February 2015 VA Form 646.  Accordingly, this issue should also be addressed on remand.  

Based on the foregoing, the Veteran should be afforded a new VA examination regarding his acquired psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquire psychiatric disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should use the DSM-5 criteria in evaluating the Veteran.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, lay assertions, and private physician opinions.  Specifically, the examiner should address the Veteran's previous diagnoses of unspecified bipolar and related disorder, unspecified attention-deficit/hyperactivity disorder, mild cannabis use disorder, schizophrenia, and major depressive disorder

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all diagnoses of any acquired psychiatric disability that have been present during the pendency of the appeal.

For each disorder identified, the examiner should state whether the acquired psychiatric disability clearly and unmistakably preexisted the Veteran's period of service.  If it is found that the Veteran's acquired psychiatric disability did clearly and unmistakably preexist his active duty service, can it also be concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.  Additionally, the examiner should be sure to explain his or her opinion on the matter.  Moreover, the examiner should note any evidence of record to support his or her opinion.

If the examiner determines that an acquired psychiatric disability did not clearly and unmistakably preexist the Veteran's period of active service, the examiner should provide an opinion as to whether it is at least as likely as not that the disability manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least likely as not that any current acquired psychiatric disability was caused or aggravated by the Veteran's service-connected tinnitus or bilateral hearing loss.  The examiner should be sure to address the Veteran's cited research on the negative psychological effects of tinnitus and the Veteran's contentions that such effects could be related to the medications he used for tinnitus.  See August 2013 Correspondence.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


